                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           SHERMAN DIVISION

   JUSTIN TRUDEAU,                      §
        Plaintiff,                      §
                                        §
   v.                                   §      Civil Action No. 4:19-cv-00723
                                        §
   UNIVERSITY OF NORTH TEXAS,           §
   by and through its Board of Regents, §
   EVE BELL, in her Individual and      §
   Official Capacities; CHRISTINA       §
   BRODIE, in her Individual and        §
   Official Capacities; and BRIAN       §
   RICHARDSON, in his Official          §
   Capacity,                            §
          Defendants.                   §
______________________________________________________________________________

         JOINT NOTICE REGARDING PRIVILEGED DOCUMENTS
______________________________________________________________________________

      Defendants, the University of North Texas (“UNT”), Eva Bell in her individual

and official capacities, Christina Brodie, in her individual and official capacities, and

Brian Richardson, in his official capacity, and Plaintiff, Justin Trudeau (collectively,

the “Parties”), file this Joint Notice Regarding Privileged Documents pursuant to the

Court’s Docket Control Order issued January 10, 2020 (Dkt. 16).

      The Parties conferred regarding the existence and nature of privileged

documents known to be in the possession of the parties and do not have disputes

concerning privileged documents or information at this time. The Parties agree that

it is not necessary for the parties to produce privilege logs at this time but agree to

confer if any disputes arise in the future.
KEN PAXTON
Attorney General of Texas

JEFFREY C. MATEER
First Assistant Attorney General

DARREN L. MCCARTY
Deputy Attorney General for Civil Litigation

THOMAS A. ALBRIGHT
Chief, General Litigation Division

/s/ Matthew Bohuslav
MATTHEW BOHUSLAV
Texas Bar No. 24069395
Assistant Attorney General
Office of the Attorney General
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
Phone: 512-463-2120
Fax: 512-320-0667
matthew.bohuslav@oag.texas.gov
Attorneys for Defendant UNT, Eve Bell,
and Brian Richardson

/s/ Rola Daaboul
ROLA DAABOUL
Texas Bar No. 24068473
Assistant Attorney General
General Litigation Division
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
Phone: (512) 936-1322
Fax: (512) 320-0667
rola.daaboul@oag.texas.gov
Attorneys for Defendant Christina Brodie

/s/ Michael P. Kelly
MICHAEL P. KELLY
PO Box 150589
Dallas, Texas 75315
Telephone (214) 821-7255
Facsimile (214) 821-7251
mptkelly@sbcglobal.net
Attorney for Plaintiff

       2
                          CERTIFICATE OF SERVICE

       I hereby certify that on the 13th day of March 2020, a true and correct copy of
the foregoing document was served via electronic-mail to all counsel of record.

                                        /s/ Matthew Bohuslav
                                        MATTHEW BOHUSLAV
                                        Assistant Attorney General




                                          3
